DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  
Claim 6 Ln 3-4, please amend to --[[an]] the inlet--.
Claim 9 Ln 2, please amend to --[[an]] the accumulator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOSCH GMBH ROBERT DE 102018207946 A1, hereinafter Bosch.
Regarding claim 1, Bosch discloses (Fig. 1-3 & 5) an accumulator assembly (50) for providing hydraulic fluid to an actuator (12), the assembly comprising: 
an accumulator (25) for containing a supply of hydraulic fluid [0025], the accumulator having an exit port (53) via which hydraulic fluid can flow, in use, to the actuator; and 
a coupling (53/54, described with respect to (42-45)) comprising a first coupling part (47) configured to be located at an inlet port of the actuator and a second coupling part (46) arranged at the exit port of the accumulator; 
whereby the first and second coupling parts are configured to matingly engage to form an open passage for flow of the fluid between the accumulator and the actuator, and to close the first coupling part when the first and second coupling parts are not engaged, so as to prevent flow from the actuator and to prevent air and pollution ingress the actuator ([0031-0032], discloses the mating engagement of parts 53/54 during which flow of fluid is enabled, also that upon disengagement flow of fluid is disabled).
Regarding claim 2, Bosch discloses (Fig. 1-3 & 5) the first and second coupling parts are configured to also close the second coupling part against fluid flow when the first and second coupling parts are not engaged [0031-0032].
Regarding claim 5, Bosch discloses (Fig. 1-3 & 5) the coupling is a ball or poppet type coupling (48 is depicted as at least a ball type, [0032]).
Regarding claim 6, Bosch discloses (Fig. 1-3 & 5) an actuator assembly comprising: an actuator (12); and an accumulator assembly as claimed in claim 1 (see claim 1 above), the actuator comprising an inlet port (A2 B2) and the first coupling part located at the inlet port (ports (A2, B2) connected via fluid lines to the accumulator assembly (50)).
Regarding claim 8, Bosch discloses (Fig. 1-3 & 5) a method of installing an accumulator assembly as claimed in claim 1, containing hydraulic fluid, onto an actuator (12) mounted to a manifold (51), the method comprising: mating the first and second coupling parts (53/54_46/47) to create a fluid flow passage between the accumulator and the actuator [0031-0032].
Regarding claim 9, Bosch discloses (Fig. 1-3 & 5) removing an accumulator having depleted reserves of hydraulic fluid by separating the first and second coupling parts, whereby the first coupling part closes against leakage of fluid from the accumulator; and then attaching a replacement accumulator by coupling the first and second coupling parts to recreate a fluid flow passage between the accumulator and the actuator [0006-0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch in view of Franchet, Michel  et al. US 20030077183 A1, hereinafter Franchet.  Bosch and Franchet are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (electro-hydraulic actuators (EHAs)); or the reference is reasonably pertinent to the problem faced by the inventor (applications of EHAs).  MPEP2141.01(a) I.
Regarding claim 3, Bosch discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the accumulator is a metal bellows type accumulator.  Instead, Bosch merely discloses a general type accumulator.
Franchet discloses (Fig. 1, 5) an electrohydraulic actuator (EHA, [0002]) comprising: an accumulator (5), a coupling (depicted as coupled via a fluid line),
wherein the accumulator is a metal bellows type accumulator [0010].
Because both Bosch and Franchet teach electrohydraulic actuators, it would have been obvious to one skilled in the art to substitute the metal bellows type accumulator for the general type accumulator to achieve the predictable result of for compensating variations int eh volume of the hydraulic fluid ([0005], Franchet).
Regarding claim 4, the accumulator is a piston and spring type accumulator.
Bosch discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the accumulator is a piston and spring type accumulator.  Instead, Bosch merely discloses a general type accumulator.
Franchet discloses (Fig. 1, 3, 5) an electrohydraulic actuator (EHA, [0002]) comprising: an accumulator (5), a coupling (depicted as coupled via a fluid line),
wherein the accumulator is a piston and spring type accumulator ([0010] discloses a spring type while Fig. 3 depicts a form of piston) .
Because both Bosch and Franchet teach electrohydraulic actuators, it would have been obvious to one skilled in the art to substitute the piston and spring type accumulator for the general type accumulator to achieve the predictable result of for compensating variations int eh volume of the hydraulic fluid ([0005], Franchet).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch in view of LESAGE; Emmanuel et al. US 20180087547 A1, hereinafter Lesage.  Bosch and Lesage are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (electro-hydraulic actuators (EHAs)); or the reference is reasonably pertinent to the problem faced by the inventor (applications of EHAs).  MPEP2141.01(a) I.
Regarding claims 7 and 10, Bosch discloses the claimed invention substantially as claimed, as set forth above for Claim 6 and 9, respectively.
Bosch further discloses the accumulator is an inline replaceable unit [0006-0008].
Bosch fails to explicitly state that the assembly is configured to be mounted on an aircraft wing.
Lesage discloses an EHA (2) configured to be mounted on an aircraft wing [0003].
It would have been obvious to one of ordinary skill in the art to use an EHA of Bosch in an aircraft wing as taught by Lesage to move aerodynamic surfaces of the wing as using an EHA in an aircraft wing is a known technique in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745